 


114 HR 5033 RH: Getting Results through Enhanced Accountability and Transparency Act of 2016
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 666 
114th CONGRESS 2d Session 
H. R. 5033 
[Report No. 114–853] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Ms. Duckworth (for herself and Mr. Russell) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 

December 8, 2016
Additional sponsors: Ms. Kelly of Illinois, Mr. Connolly, and Mr. DeSaulnier

 
December 8, 2016 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on April 21, 2016 
 
 
 
 
A BILL 
To improve the Governmentwide management of unnecessarily duplicative Government programs and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Getting Results through Enhanced Accountability and Transparency Act of 2016. 2.PurposeThe purpose of this Act is to increase the efficiency and effectiveness of the Federal Government in measuring and managing unnecessary duplication, fragmentation, and overlap in Government programs and in addressing recommendations from the Government Accountability Office. 
3.Identification, consolidation, and elimination of unnecessarily duplicative Government programsSection 21 of the Joint Resolution entitled Joint Resolution increasing the statutory limit on the public debt (Public Law 111–139; 31 U.S.C. 712 note) is amended to read as follows:  21.Identification, consolidation, and elimination of unnecessarily duplicative Government programs (a)In generalThe Comptroller General of the United States shall— 
(1)conduct routine investigations to identify programs, agencies, offices, and initiatives with unnecessarily duplicative goals and activities within departments and agencies and Governmentwide; and (2)submit to Congress an annual report on the findings of the investigations under paragraph (1). 
(b)Contents of ReportsReports submitted under subsection (a)(2) shall, to the extent possible— (1)include— 
(A)information from available reports estimating the cost of unnecessary duplication identified under subsection (a)(1); and (B)recommendations for consolidation, coordination, and elimination to reduce unnecessary duplication, which shall identify specific rescissions; and 
(2)aggregate separately— (A)estimates of related costs reported by the Comptroller General for instances of actual and potential unnecessary duplication; and 
(B)estimates of other potential cost savings and revenue collection reported by the Comptroller General during the period covered by the report.. 4.Improvements to elimination of unnecessary duplication (a)Systematic agency review of operationsSection 305(c) of title 5, United States Code, is amended— 
(1)in paragraph (1), by inserting , and ways in which the agency might improve its performance toward its mission before the semicolon; (2)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively; 
(3)by inserting after paragraph (1) the following:  (2)informing the processes of the agency for learning and decisionmaking; 
(3)assessing potential opportunities to improve coordination within the agency and with other agencies, and to address actual and potential unnecessary duplication;; and (4)in paragraph (5), as so redesignated, by inserting and performance toward achieving the mission of the agency before the period. 
(b)Chief Operating OfficersSection 1123(b) of title 31, United States Code, is amended— (1)in paragraph (1)— 
(A)by inserting evaluation, after measurement,; and (B)by inserting risk management, after progress,; 
(2)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; (3)by inserting after paragraph (1) the following: 
 
(2)address crosscutting program and management issues, including opportunities to improve coordination and address unnecessary duplication, within and external to the agency using an enterprise risk management approach;;  (4)in paragraph (4), as so redesignated, by inserting of mission-oriented components and units and mission support after management; and 
(5)in paragraph (5), as so redesignated— (A)by striking such as the Chief and inserting the following: 
such as— (A)the heads of mission-related components and units at the agency and the major components of the agency; and 
(B)the Chief. (B)by striking other line of business and all that follows and inserting heads of mission support functions at the agency and at the major components of the agency.. 
(c)Federal Government and agency performance plansSection 1115 of title 31, United States Code, is amended— (1)in subsection (a)(6), by inserting , including actual or potential unnecessary duplication, after crosscutting in nature; 
(2)in subsection (b)(9), in the matter preceding subparagraph (A), by inserting , including actual or potential unnecessary duplication, after agency faces; and (3)in subsection (h)— 
(A)by redesignating paragraphs (5) through (12) as paragraphs (6) through (13), respectively; (B)by inserting after paragraph (4) the following: 
 
(5)enterprise risk management means the processes that are used to address the full spectrum of risks across multiple programs and organizations that are located within a larger entity or initiative, placing the risks into an integrated and interrelated portfolio, and prioritizing their mitigation;; (C)in paragraph (12), as so redesignated, by striking and at the end; 
(D)in paragraph (13), as so redesignated, by striking the period and inserting a semicolon; and (E)by adding at the end the following: 
 
(14)risk means the possibility of— (A)an adverse event or phenomenon occurring; or 
(B)a beneficial opportunity remaining unexploited; and (15)risk management means the processes that are used to identify, assess, prioritize, monitor, mitigate, and report on risks to achieving the missions, goals, and objectives of a department, agency, or program, or group thereof, using resources and processes appropriate to the nature of the risks and resources available.. 
(d)Federal Government and agency priority goalsSection 1120 of title 31, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (1)(B)— (i)in the matter preceding clause (i), by inserting and mission support after management; and 
(ii)in clause (v), by striking the semicolon and inserting a period; and (B)in paragraph (3)— 
(i)by redesignating subparagraphs (A) through (G) as clauses (i) through (vii) and adjusting the margin accordingly; (ii)by striking shall consult and inserting the following: 
shall— (A)consider recommendations of the Government Accountability Office in— 
(i)the annual report submitted under section 21 of the Joint Resolution entitled Joint Resolution increasing the statutory limit on the public debt (Public Law 111–139; 31 U.S.C. 712 note); or (ii)the High Risk list; and 
(B)consult; and  (iii)in subparagraph (B)(vii), as so redesignated, by striking the semicolon and inserting a period; and 
(2)in subsection (b)(1)(A), by inserting biennial before consultations. (e)Performance Improvement Officers and the Performance Improvement CouncilSection 1124 of title 31, United States Code, is amended— 
(1)in subsection (a)(2)(A)— (A)by inserting , in collaboration with heads of agency components and mission support functions, after Officer; 
(B)by inserting evaluation, after measurement,; and (C)by inserting risk management, after progress,; and 
(2)in subsection (b)(2)— (A)in subparagraph (D), by inserting including issues relating to coordination and unnecessary duplication, after issues,; 
(B)in subparagraph (E), by inserting and with non-Federal stakeholders, including States and local governments, after exchange among agencies; (C)in subparagraph (F), by inserting and mission support after management; 
(D)in subparagraph (I), by striking and at the end; (E)in subparagraph (J), by striking the period at the end and inserting a semicolon; and 
(F)by adding at the end the following:  (K)establish a public website; and 
(L)place annually and archive on the website a detailed annual report describing the Performance Improvement Council’s— (i)structure (including any committees or task forces); 
(ii)budget and relevant sources of funds; (iii)staffing, on a full-time equivalent basis (including an accounting of details from agencies); and 
(iv)past, current, and planned activities.. (f)Elimination of unnecessary agency reportingSection 1125(a)(1) of title 31, United States Code, is amended by striking reports; and inserting the following:  
reports, and place the list on a public website, which shall include, for each plan or report— (A)a citation to the relevant statutory requirement or direction in a congressional report; and 
(B)an indication of whether and how the agency is complying with the requirement to produce the plan or report, including a citation to the means through which the agency submits the plan or report;. (g)Agency reportsSection 720(b) of title 31, United States Code, is amended, in the matter preceding paragraph (1), by inserting , including the annual report on unnecessarily duplicative goals and activities within departments and governmentwide required under section 21 of the joint resolution entitled A joint resolution increasing the statutory limit on the public debt (Public Law 111–139; 31 U.S.C. 712 note) and the High Risk list of the Government Accountability Office, after makes a report. 
 
 
December 8, 2016 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
